(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Celebrada la vista de la moción para desestimar; apareciendo de las alegaciones y de la prueba acompañada que en septiembre 8, 1933, la corte inferior negó a los apelantes la última prórroga que le pidieran para radicar la exposición del caso; no habiendo los ape-lantes presentado el récord en este Tribunal ni solicitado prórroga a dicho fin, y atendidas finalmente las explicaciones de los apelantes en carta abierta por su abogado quien no hizo objeciones a la .deses-timación, se declara con lugar la moción y en su consecuencia se des-estima el recurso de apelación que se estableció en este caso contra sentencia de la Corte de Distrito de Aguadilla en mayo 20, 1933.